Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 March 2022 has been considered.  The reference cited therein are silent with respect to the limitations that define claim 1 over the art.  Specifically, the cited reference cannot remedy the deficiencies mentioned in ¶ 2 of the Notice of Allowance dated 16 February 2022.
Accordingly, claims 1, 2, 4-6, 8, 11, 13, 15, 18, and 20 are still considered allowable.
Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604. The examiner can normally be reached M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Z. Jim Yang/Primary Examiner, Art Unit 1781